Liquid composition, electrode and method of manufacturing electrode, and electrochemical element and method of manufacturing electrochemical element
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term “kind” in claims 4 and 5 renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by “kind”), thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(b) III. E.
In claim 4, it is unclear whether the limitation “the liquid composition includes at least one kind of molecule having a polymerizable site” refers to the aforementioned “a compound” in claim 1, or another component of the liquid composition in addition to the “a compound”. This renders the claim indefinite. For purposes of examination, in light of the instant specification, this limitation is interpreted as the “a compound” being obtained from a polymerizable group-containing monomer that can be polymerized into the claimed “a compound”. Claim 4 is thus indefinite. Claim 5 is also rejected because of its dependency on claim 4.
A single claim which claims both an apparatus/product and the method steps of using the apparatus/product is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). While claim 4 recites one kind of molecule (product), it also recites steps (“by progress of polymerization at 25 [Symbol font/0xB0]C”) of using the product. See MPEP § 2173.05 (p) II.
Claim 5 recites the limitation "the electrode mixture layer".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim Rejections - 35 USC § 102
Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Choi et al. (US 20100099026 A1, hereafter Choi).
Regarding claims 1-3, Choi teaches a liquid composition (“electrode ink composition”) used for forming an electrode mixture layer included in an electrochemical element (See at least Title and Abstract), the liquid composition comprising:
a dispersion medium (“solvent”, [0018]);
an electrode material (“electrode active material”, [0018]); and
a compound (“a binder”, [0026]). As for “configured to bind the electrode material, and to bind the electrode material to an electrode substrate”, one of ordinary skill in the art would readily appreciate that this is basic functions of a binder in an electrode composition (See also [0026]).
Choi further teaches the liquid composition has a viscosity of 100 mPa∙s or less when measured at 25 [Symbol font/0xB0]C ([0025]), such that the liquid composition can be discharged from an inkjet head ([0033]: “… ejecting the electrode ink composition from the nozzle …”).
claim 10, Choi teaches an electrode (“cathode” or “anode”, [0033]) comprising the liquid composition (“cathode composition”, or “anode composition”, [0033]) according to claim 1 and the electrode substrate (“collector”, [0033]) onto which the liquid composition is discharged (See at least [0033]-[0036]).
Regarding claim 11, Choi teaches an electrochemical element (e.g., “a secondary battery”, [0036]) comprising the electrode according to claim 10 ([0033]).
Regarding claim 12, Choi teaches a method of manufacturing an electrode, the method comprising discharging the liquid composition according to claim 1 onto the electrode substrate ([0033]-[0036]).
Regarding claim 13, Choi teaches a method of manufacturing the electrochemical element (See at least [0037]), the method comprising discharging the liquid composition according to claim 1 onto the electrode substrate (See at least [0033]).

Claim Rejections - 35 USC § 102/103
Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi.
Regarding claim 4, Choi teaches the liquid composition according to claim 1, wherein the compound may be, for example, poly(vinylidene fluoride), which is a polymer and can be obtained from polymerization of a monomer of vinylidene difluoride. The said polymerization is general knowledge in the art. Choi further teaches the electrode material is bound, and the electrode material is bound to the electrode substrate ([0026]). See also the 112 rejection above.
claim 5, Choi teaches the liquid composition according to claim 4, and vinylidene difluoride has a C=C double bond, which reads on the claimed “polymerizable site”. The limitation “is configured to form a plurality of holes inside the electrode mixture layer” represents the function or property of the polymerizable site. Since Choi teaches the polymerizable site as claimed, it is reasonably expected that the claimed function is necessarily present. Products of identical chemical composition cannot have mutually exclusive properties.
The limitation recited in the last paragraph of claim 5 represents the characteristics or properties of “the electrode mixture layer”. Since Choi teaches substantially the same components/compositions as claimed, the claimed characteristics or properties are necessarily present. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II.
Regarding claim 6, Choi teaches the liquid composition according to claim 1, wherein the compound may be, for example, poly(vinylidene fluoride), which is a polymer. One of ordinary skill in the art would readily that a polymer is composed of particles. Choi further teaches or suggests a maximum particle size of the polymer particles is smaller than a nozzle diameter of the inkjet head, since the electrode liquid composition including the compound can be ejected from the nozzle of an ink-jet printer onto a collector ([0033]).

Claim Rejections - 35 USC § 103
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
claims 7 and 9, Choi teaches the liquid composition according to claim 1, where the liquid composition (electrode ink composition in Choi) is managed to pass through a 0.45 µm syringe filter, indicating the size of particles of both the electrode material and the compound is less than 0.45 µm, which overlaps the ranges as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 8, Choi teaches the liquid composition according to claim 1, wherein a content of the electrode material in the liquid composition may be in a range of about 1 to about 20 weight% based on the weight of the liquid composition. The said range overlaps the range of 20% by mass as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-15, 17-18, 20 and 23-26 of copending Application No. 16727999 (hereafter ‘999). Although the claims at issue are not identical, they the limitations recited in claims 1-6 and 8-13 of the instant invention can be taught by limitations recited in claims 1, 4-6, 8-15, 17-18, 20 and 23-26 of ‘999.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727